DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-2, 4-5, 9-10, and 13-14 under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1), as previously stated, has been withdrawn in light of amendment.
The rejection of claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1) and further in view of BLANCHARD et al. (EP 1782942 A1), as previously stated, has been withdrawn in light of amendment.
The rejection of claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1) and further in view of JOSEPH et al. (US 2005/0008862 A1), as previously stated, has been withdrawn in light of amendment.
The rejection of claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1) and further in view of BLANCHARD et al. (EP 1782942 A1), as previously stated, has been withdrawn in light of amendment.
The rejection of claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1) and further in view of SAFAI et al. (US 10,350,839 B2), as previously stated, has been withdrawn in light of amendment.
The rejection of claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1), SAFAI et al. (US 10,350,839 B2), and BLANCHARD et al. (EP 1782942 A1), as previously stated, has been withdrawn in light of amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited) and WATSON et al. (US 2011/0139344 A1; as newly cited).
With respect to claim 1, TOMBLIN et al. disclose a method for curing a patch, the method comprising: generating the patch according to a negative of a scan of a scarf in a composite material (…digital scanning of a damaged area…p.2, paragraph 0019; …damage removal is achieved either by scarf taper or sanding the composite structure…p.2, paragraph 0021; …initial preparation of the damaged area may be accomplished which may include damage removal and scarfing …to prepare the damaged area for scanning…Q-Flash White Light Scanner by Hexagon Metrology may be employed as the scanner; p.3, paragraph 0031) and consolidating the patch (…a precision patch may be manufactured and consolidated to be delivered or shipped to the location of the damaged aircraft or to the factory. A tool representing the contoured surface of the repaired area so that repair patch can be positioned and consolidated to shape…To maintain the repair patch contour and integrity during shipping or transport, the tools associated may be manufactured using 3D printing technologies; p.2 paragraph 0020).
Although TOMBLIN et al. disclose the patch being manufactured and consolidated to shape, it is silent as to the consolidating the patch is precuring the patch wherein pre-curing the patch comprises fully curing the patch prior to installing the patch on the scarf as claimed in claim 1.
KELLER et al. discloses a method for repairing a damaged area of a composite structure comprises steps of: making alignment markings on the repair area, fabricating a pair of alignment templates, preparing the repair area for a hot bonded, vacuum bagged repair; assembling a repair patch, consolidating the repair patch, heating the repair patch, transferring and aligning the repair patch to the repair area, vacuum bagging, heating , and cooling the repair patch for a partial cure at the repair area, heating and cooling the repair patch in an oven, and bonding the patch to the repair area (abstract); wherein consolidating the repair patch is performed via applying the heat until the temperature reaches 250 degrees F (p.7, paragraph 0156).
WATSON et al. disclose a method of processing a patch comprising mounting the patch on an upper surface of a caul plate having a plurality of suction holes and consolidating the patch using a vacuum debulking assembly applied to the caul plate.  The method may further comprise drawing a vacuum through the suction holes to maintain the patch in contact with the caul plate and transferring the patch to the rework area using the caul plate.  The patch may be thermally and heat may be applied to the patch.  Heat may be applied to the patch at least partially cure the patch.  The method may include removing the patch from the rework area, heating the patch under pressure to fully cure the patch and reinstalling the patch in the rework area with the tool applied over the patch (p.2, paragraph 0018).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidating the patch of TOMBLIN et al. via heating the patch at a desired temperature as taught by KELLER et al. as a well-known method of consolidating patch in repair art.  Thus, such consolidating the patch of TOMBLIN et al. via heat at a desired temperature as modified by KELLER et al. satisfies the limitation of precuring the patch as claimed.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidation of the patch to provide the precuring of the patch TOMBLIN et al. as modified by KELLER et al. via heating the patch under pressure to fully cure the patch prior to installing the patch in the rework area (as claimed) as taught by WATSON et al. as a well-known method of precuring a patch in repair art.
	With respect to claim 2, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method as discussed with respect to claim 1 above.  
Also, TOMBLIN et al. as modified by KEELER et al. and WATSON et al. disclose the method wherein the patch is generated and pre-cured at a patch generation facility to form a pre-cured patch (…the damage may be removed and the surface nearby may be prepared for repair. Scanned data may be captured and uploaded (via wired or wireless remote communication) and sent to repair engineers where the appropriate repair materials and stacking sequence are selected… a precision patch may be manufactured and consolidated to be delivered or shipped to the location of the damaged aircraft or to the factory; p.2, paragraph 0020; …repair patch model generator is located at a repair center and patch consolidation can be accomplished at the repair center and then the repair patch is delivered back to the location of the aircraft so that repair patch can be applied using composite repair best practices; p.3, paragraph 0030), wherein the scan is received from a rework facility remote from the patch generation facility, and wherein the method further comprises: transporting the pre-cured patch from the patch generation facility to the scarf at the rework facility.
With respect to claim 4, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method as discussed with respect to claim 1 above.  
Also, TOMBLIN et al. as modified by KEELER et al. and WATSON et al. disclose the method wherein precuring the patch comprises vacuum bagging the patch and heating the patch while inside a vacuum bag (…lower vacuum bag assembly may be used to consolidate repair patch; p.6, paragraph 0154; …consolidating the repair patch material is as flows: heat is applied…the lower vacuum bag assembly is opened up in order to remove the repair patch material from the consolidation area; p.7, paragraph 0156).
With respect to claim 5, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method as discussed with respect to claim 1 above.  
However, it is silent as to the method comprising applying a counter metrology point to the patch.
Also, KELLER et al. disclose a repair patch may be assembled. The required layers of repair material are cut to size.  Each ply is numbered and marked on the backing film with a line indicating the direction of the 0 degree fiber orientation.  The plies are aligned and stacked according to the repair design as follows: first fabricate a ply layup template (tool to form repair patch in this case) that indicates the ply outlines and ply numbers as well as orientation markings (counter metrology point) that locate the geometric center of the plies and correspond to the lines marked on the alignment templates (p.6, paragraph 0150).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the repair patch of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. to be applied with marking on the back film of the repair patch as taught by KELLER et al. to indicate the direction of the direction of the fiber orientation as taught by KELLER et al.
With respect to claim 9, TOMBLIN et al. disclose a method comprising: generating, at a rework facility, a scan of a scarf in a composite material (…scanning module may be used on-site where the aircraft is located; p.3, paragraph 0030; and receiving, at the rework facility from a patch generation facility remote from the rework facility, a consolidated patch generated according to a negative of the scan (patch consolidation is accomplished at the repair center and the repair patch model generator is located at the repair center; …the repair patch is then delivered back to the location of the aircraft so that the repair patch can be applied using composite repair best practices used in composite manufacture and repair of aircraft…; p.3, paragraph 0030).
Although TOMBLIN et al. disclose the patch being manufactured and consolidated to shape, it is silent as to the consolidating the patch is precuring the patch as claimed.
KELLER et al. discloses a method for repairing a damaged area of a composite structure comprises steps of: making alignment markings on the repair area, fabricating a pair of alignment templates, preparing the repair area for a hot bonded, vacuum bagged repair; assembling a repair patch, consolidating the repair patch, heating the repair patch, transferring and aligning the repair patch to the repair area, vacuum bagging, heating , and cooling the repair patch for a partial cure at the repair area, heating and cooling the repair patch in an oven, and bonding the patch to the repair area (abstract); wherein consolidating the repair patch is performed via applying the heat until the temperature reaches 250 degrees F (p.7, paragraph 0156).
WATSON et al. disclose a method of processing a patch comprising mounting the patch on an upper surface of a caul plate having a plurality of suction holes and consolidating the patch using a vacuum debulking assembly applied to the caul plate.  The method may further comprise drawing a vacuum through the suction holes to maintain the patch in contact with the caul plate and transferring the patch to the rework area using the caul plate.  The patch may be thermally and heat may be applied to the patch.  Heat may be applied to the patch at least partially cure the patch.  The method may include removing the patch from the rework area, heating the patch under pressure to fully cure the patch and reinstalling the patch in the rework area with the tool applied over the patch (p.2, paragraph 0018).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidating the patch of TOMBLIN et al. via heating the patch at a desired temperature as taught by KELLER et al. as a well-known method of consolidating patch in repair art.  Thus, such consolidating the patch of TOMBLIN et al. via heat at a desired temperature as modified by KELLER et al. satisfies the limitation of precuring the patch as claimed.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidation of the patch to provide the precuring of the patch TOMBLIN et al. as modified by KELLER et al. via heating the patch under pressure to fully cure the patch prior to installing the patch in the rework area as taught by WATSON et al. as a well-known method of precuring a patch in repair art.
With respect to claim 10, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method as discussed with respect to claim 9 above.  
Also, TOMBLIN et al. as modified by KEELER et al. and WATSON et al. disclose the method further comprising: preparing, prior to generating the scan, the composite material in an area of an inconsistency to form the scarf (…initial preparation of the damaged area may be accomplished…include damage removal and scarfing … further include some cleaning, sanding, grinding, cutting and/or the like to prepare the damaged area for scanning; p.3, paragraph 0031).
With respect to claim 13, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method as discussed with respect to claim 9 above.  
Also, TOMBLIN et al. as modified by KEELER et al. and WATSON et al. disclose the method wherein generating the scan comprises: scanning, prior to generating, the scarf to generate shape data; and generating the scan using the shape data (…scanning module may be an optical scanner, or may employ other scanning technologies (e.g. RF canning, laser scanning, acoustic scanning, and/or the like), for example, in the case of an optical scanner, the scanning module may be configured to emit light and capture reflections to determine the depth, contour and shape of a damaged area…the scanning module may employ a hand held scanner that can be passed over the surface of the aircraft at the damaged area to generate scanned data indicative of the damaged area; p.2, paragraph 0026); …prior to scanning, scarfed sections may be cleaned…the damaged are may be scanned; p.3, paragraph 0031).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited), WATSON et al. (US 2011/0139344 A1; as newly cited), and further in view of BLANCHARD et al. (EP 1782942 A1).
With respect to claim 3, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose as discussed with respect to claim 1 above.  
However, it is silent as to the method wherein precuring is performed at a first temperature above a second temperature of an adhesive useable with the patch, wherein precuring generates a precured patch and wherein the first temperature comprises above about 350 degrees F and the second temperature comprises below about 250 degrees F.
KELLER et al. disclose that the repair patch is consolidated at a temperature of 250 degrees F (partially precured) and then the consolidated patch is removed from the consolidation area and transferred to the prepared repair area on the structure and heated  (vacuum bagged) to 350 degrees F and cooled to partially cure the patch material and then the repair patch is removed from the repair area and placed in an oven for final curing at 440 degrees F and fully cure the repair material (fully precured patch).  Then the fully cured repair patch material is the bonded to the structure’s repair area using a film adhesive selected for the service environment of the structure (p.7, paragraphs 0156-0159), 
BLANCHARD et al. disclose a fast line maintenance repair process for damaged composite structures includes the application of a precured patch that uses a quick curing paste adhesive to bond the patch to the structure (abstract); wherein an exothermic chemical heat pack is used to provide heat for curing of the adhesive; wherein the temperature generated by the chemical heat packs is preferably less than 200 degrees F so that the damaged structure does not have to be dried out to remove any moisture present.  The temperature generated by the chemical heat packs is low enough such that the repair can be performed in a hazardous environment. (column 2, paragraph 0006).
The examiner notes here that when one wants to use the fully cured patch as the precured patch (as modified by WATSON et al. ) being bonded to the structure’s repair area, it is known to use the fully cured patch with adhesive film as evidence by KELLER et al. and such fully cured patch of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. being formed via precuring the patch at 440 degrees F as taught by KELLER et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the precured patch being fully cured of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. via precuring being performed at the temperature of 440 degrees F (the first temperature comprises above about 350 degrees F as claimed) as taught by KELLER et al. as a well-known an fully curing temperature of precuring the patch used in repair art.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the fully cured precured patch of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. to be used with the adhesive material to bond the fully cured precured patch to the repair area as taught by KELLER et al. as a well-known method of bonding the fully cured precured patch to the repair area.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the curing temperature of the adhesive used to bond the fully cured precured patch to the repair area of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. with the curing temperature of less than 200 degrees F via using chemical heat pack (the second temperature of an adhesive at below about 250 degree F as claimed) as taught by BLANCHARD et al. to prevent the damaged structure being dried out to remove any moisture present and to ensure that the repair can be performed in a hazardous environment as taught by BLANCHARD et al.
With respect to claim 11, TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose as discussed with respect to claim 9 above.  
Although TOMBLIN et al. as modified by KELLER et al. and WATSON et al. disclose the method comprising: applying, after receiving the precured patch, an adhesive to the scarf (…the plies that have been cut can be consolidated and packaged…the repair patch (assembled or ready for assembly) can then be shipped back to the field or location where the repair will take place…the repair patch can be installed and cured in place.  An adhesive layer may be placed on the scarfed area prior to laying up the repair plies onto the scarfed surface; p.3, paragraph 0033; TOMBLIN et al.); applying the precured patch to the scarf to the adhesive, it is silent as to the method comprising curing the precured patch and the adhesive at a second temperature less than a first temperature at which the precured patch was precured.
KELLER et al. disclose that the repair patch is consolidated at a temperature of 250 degrees F (partially precured) and then the consolidated patch is removed from the consolidation area and transferred to the prepared repair area on the structure and heated  (vacuum bagged) to 350 degrees F and cooled to partially cure the patch material and then the repair patch is removed from the repair area and placed in an oven for final curing at 440 degrees F and fully cure the repair material (fully precured patch).  Then the fully cured repair patch material is the bonded to the structure’s repair area using a film adhesive selected for the service environment of the structure (p.7, paragraphs 0156-0159), 
BLANCHARD et al. disclose a fast line maintenance repair process for damaged composite structures includes the application of a precured patch that uses a quick curing paste adhesive to bond the patch to the structure (abstract); wherein an exothermic chemical heat pack is used to provide heat for curing of the adhesive; wherein the temperature generated by the chemical heat packs is preferably less than 200 degrees F so that the damaged structure does not have to be dried out to remove any moisture present.  The temperature generated by the chemical heat packs is low enough such that the repair can be performed in a hazardous environment. (column 2, paragraph 0006).
The examiner notes here that when one wants to use the fully cured patch as the precured patch (as modified by WATSON et al. ) being bonded to the structure’s repair area, it is known to use the fully cured patch with adhesive film as evidence by KELLER et al. and such fully cured patch of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. being formed via precuring the patch at 440 degrees F as taught by KELLER et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the precured patch being fully cured of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. via precuring being performed at the temperature of 440 degrees F (the first temperature comprises above about 350 degrees F as claimed) as taught by KELLER et al. as a well-known an fully curing temperature of precuring the patch used in repair art.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the fully cured precured patch of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. to be used with the adhesive material to bond the fully cured precured patch to the repair area as taught by KELLER et al. as a well-known method of bonding the fully cured precured patch to the repair area.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the curing temperature of the adhesive used to bond the fully cured precured patch to the repair area of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. with the curing temperature of less than 200 degrees F via using chemical heat pack (the second temperature of an adhesive at below about 250 degree F as claimed) as taught by BLANCHARD et al. to prevent the damaged structure being dried out to remove any moisture present and to ensure that the repair can be performed in a hazardous environment as taught by BLANCHARD et al.
Thus, TOMBLIN et al. as modified by KELLER et al., WATSON et al. and BLANCHARD et al. satisfies the claim limitation of curing the precured patch and the adhesive at a second temperature (less than 200 degrees F as modified by BLANCHARD et al.) less than a first temperature (440 degrees F as modified by KELLER et al.) at which the precured patch was precured.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited), WATSON et al. (US 2011/0139344 A1; as newly cited), and further in view of JOSEPH et al. (US 2005/0008862 A1; as previously cited).
With respect to claims 6-8, TOMBLIN et al. as modified by KELLER et al., WATSON et al. disclose as discussed with respect to claim 1 above.  
Although TOMBLIN et al. disclose a tool representing the contoured surface of the repaired area so that the repair patch can be positioned and consolidated to shape (p.2, paragraph 0020), it is silent as to the method comprising machining, prior to precuring the patch, a carbon foam material to form a mandrel (tool in this case) having a shape conforming to the negative of the scan as claimed in claim 5; is silent as to the method comprising sealing, after machining, a surface of the carbon foam material as claimed in claim 6; is silent as to the method comprising laying up, prior to precuring the patch, at least one composite ply on the mandrel, wherein precuring comprises precuring the at least one composite ply, and wherein the at least one composite paly is the patch as claimed in claim 8.
JOSEPH et al. disclose tools for the forming of composite parts from composite forming materials, having tool bodies that comprises, at least in part, carbon foam wherein a surface of the carbon foam may comprise a tool face or supports tool face materials; such tools may be more durable, and less costly to produce and/or use than conventional tools used for the production of composite parts, particularly those tools used for the production of carbon composites.  Additionally, such tools may be reusable, repairable, and more readily modifiable (abstract); wherein the reusable tool which comprises a tool body comprised at least in part of carbon foam where a surface of the carbon foam has been machined or otherwise contoured or formed to a desired configuration to serve as a tool face (p.3, paragraphs 0019-0020).  The tool face is a surface of the tool body, typically formed such that it is a precise three-dimensional negative mirror image of a desired surface of a part.  That is, a raised surface on the part, for example a composite part, will be matched and formed by an equivalently (negatively) dimensioned surface depression of the tool face.  Likewise, a recessed surface on the part will be matched and formed by an equivalently (negatively) dimensioned raised surface of the tool face (p.3, paragraph 0026); wherein the tool body geometries may be of a mandrel like shape.  In this case, the tool face would then be the outer surface of this mandrel like shape.  Resin impregnated paper, fabric, fiber, and the like may then be placed upon the surface of the mandrel (i.e. the tool face) by manual or automatic means to form a composite part having a surface, typically an interior surface, the dimensions of which mirror those of the outer mandrel surface (p.6, paragraph 0045). Fig. 3 depicts a reusable tool which comprises a tool body comprised at least in part of carbon foam.  A surface of the carbon foam incorporated in the tool body supports an essentially gas impermeable tool face material 310 (p.9, paragraph 0068).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the tool representing the contoured surface of the repaired area so the repair patch can be positioned and consolidated of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. with the tool formed of carbon foam where a surface of the carbon foam has been machined (as claimed in claim 6) or otherwise contoured or formed to a desired configuration to serve as a tool face wherein the tool face is a surface of the tool body, typically formed such that it is a precise three-dimensional negative mirror image of a desired surface of a part (repair patch in this case); wherein the tool body geometries may be of a mandrel like shape.  In this case, the tool face would then be the outer surface of this mandrel like shape as taught by JOSEPH et al. as a well-known method of forming the tool having the contoured surface of the repaired area and a well-known suitable tool material to provide the tool to be reusable, repairable, and more readily modifiable when needed as taught by JOSEPH et al.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the surface of the carbon foam tool of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and JOSEPH et al. with the surface of the carbon foam incorporated in the tool body supports an essentially gas impermeable tool face material (sealing a surface of the carbon foam material as claimed in claim 7) as taught by JOSEPH et al. to provide impermeable tool surface to the passage of gases as taught by JOSEPH et al. 
Thus, TOMBLIN et al. as modified by KELLER et al., WATSON et al., and JOSEPH et al. satisfy the claim limitation of laying up, prior to precuring the patch, at least one composite ply on the mandrel (the repair patch being positioned (p.2, paragraph 0020; TOMBLIN et al.) on the mandrel/tool of TOMBLIN et al. as modified by KELLER et al. and JOSEPH et al. as claimed in claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited), WATSON et al. (US 2011/0139344 A1; as newly cited), and further in view of BLANCHARD et al. (EP 1782942 A1; as previously cited).
With respect to claim 12, TOMBLIN et al. as modified by KELLER et al., WATSON et al., and BLANCHARD et al. disclose as discussed with respect to claim 11 above.  
However, it is silent as to the method further comprising: applying, before applying the precured patch to the scarf, a scrim between the adhesive and the precured patch.
BRYON et al. disclose once the damage material is removed and the remaining composite laminate is cleaned, the damage surface is prepared for adhesion by a liquid polymer system.  An adhesive layer is disposed over the damaged area to provide a seal so that vacuum can be accomplished during the VARTM process.  It is desirable to create or develop an adhesive layer thickness between the composite  material and or structure to be repaired and VARTM produced laminate.  A scrim material layer is used for achieving a desired adhesive layer thickness and adhesive strength.  The scrim cloth can be disposed between the repair preform and the damage laminate (p.3, paragraphs 0038 and 0041-0042).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the adhesive layer (paste) on the damaged repair area (scarfed area) of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and BLANCHARD et al. to be used with scrim between the adhesive layer and repair preform as taught by BRYON et al. to achieve a desired adhesive layer thickness and adhesive strength as taught by BRYON et al. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited), WATSON et al. (US 2011/0139344 A1; as newly cited), and further in view of SAFAI et al. (US 10,350,839 B2; as previously cited).
With respect to claim 14, TOMBLIN et al. as modified by KELLER et al., and WATSON et al. disclose the method as discussed with respect to claim 9 above.  
Although TOMBLIN et al. disclose that Q-Flash White Light Scanner by Hexagon Metrology may be employed as the scanner, it is silent as to the method wherein preparing further comprises: generating a metrology point for the scarf and adding the metrology point to scan data generated by the scan as claimed.
SAFAI et al. disclose a remote advanced repair guidance process, a laser profilometer (or similar 3-D optical metrology tool) collects a baseline surface measurement (from a model or form the surface) before the repair procedure is started.  During scarfing procedure, the technician will be instructed periodically to use the profilometer to measure the partially scarfed area, which measurements can be compared by the repair expert at the remote location to the baseline measurement to determine the scarfing depth in the scarfed regions; wherein the profilometer 4 may take the form of a photogrammetric tool and has the ability to acquire point cloud scan data representing the scanned surface in 3-D coordinates (column 8, lines 65-67 to column 9, lines 1-60).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the process of scarfing the repair area of TOMBLIN et al. as modified by KELLER et al. and WATSON et al. with the use of a laser profilometer (3-D metrology tool) to measure the partially scarfed area (generating a metrology point for the scarf as claimed) and acquire point cloud scan data (adding the metrology point to scan data as claimed) as taught by SAFAI et al. as a well-known process during scarfing the repair area.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TOMBLIN et al. (US 2017/0008184 A1; as cited by IDS) in view of KELLER et al. (US 2003/0188821 A1; as previously cited), WATSON et al. (US 2011/0139344 A1; as newly cited), SAFAI et al. (US 10,350,839 B2; as previously cited), and BLANCHARD et al. (EP 1782942 A1; as previously cited).
With respect to claim 15, TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. disclose the method as discussed with respect to claim 15 above.  
Also, TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. disclose the method wherein the method further comprises: applying, after receiving the precured patch, an adhesive to the scarf; applying the precured patch to the scarf over the adhesive (…the plies that have been cut can be consolidated and packaged…the repair patch (assembled or ready for assembly) can then be shipped back to the field or location where the repair will take place…the repair patch can be installed and cured in place.  An adhesive layer may be placed on the scarfed area prior to laying up the repair plies onto the scarfed surface; p.3, paragraph 0033; TOMBLIN et al.).
However, it is silent as to the method wherein receiving the precured patch comprises receiving the precured patch with a counter metrology point, and wherein the method further comprises aligning the counter metrology point on the precured patch with the metrology point of the scarf; curing the precured patch and the adhesive together at a second temperature lower than a first temperature at which the precured patch was precured.
Also, KELLER et al. disclose a repair patch may be assembled. The required layers of repair material are cut to size.  Each ply is numbered and marked on the backing film with a line indicating the direction of the 0 degree fiber orientation.  The plies are aligned and stacked according to the repair design as follows: first fabricate a ply layup template (tool to form repair patch in this case) that indicates the ply outlines and ply numbers as well as orientation markings (counter metrology point) that locate the geometric center of the plies and correspond to the lines marked on the alignment templates (p.6, paragraph 0150).
Further it discloses the repair patch material is transferred to the prepared repair area on the structure and pick up the repair patch material using alignment template assembly from consolidation area and place it opposite to the repair area such that hinge line 316 of alignment temperate assembly 320 and hinge line 216 drawn on the structure are collinear (p.7, paragraph 0157).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the repair patch of TOMBLIN et al. as modified by KELLER et al., and WATSON et al. to be applied with marking on the back film of the repair patch as taught by KELLER et al. to indicate the direction of the direction of the fiber orientation as taught by KELLER et al. 
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the scarf area (repair area) being used with the laser profilometer (3-D metrology tool) to measure the partially scarfed area (generating a metrology point for the scarf as claimed)(as modified by SAFAI et al.) of TOMBLIN et al. as modified by KELLER et la., WATSON et al., and SAFAI et al. to be marked (drawn) on the structure as taught by KELLER et al. to provide reference mark to ensure collinear arrangement of the repair patch with the scarfed repair area as taught by KELLER et al.
Although TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. disclose the method comprising: applying, after receiving the precured patch, an adhesive to the scarf (…the plies that have been cut can be consolidated and packaged…the repair patch (assembled or ready for assembly) can then be shipped back to the field or location where the repair will take place…the repair patch can be installed and cured in place.  An adhesive layer may be placed on the scarfed area prior to laying up the repair plies onto the scarfed surface; p.3, paragraph 0033; TOMBLIN et al.); applying the precured patch to the scarf to the adhesive, it is silent as to the method comprising curing the precured patch and the adhesive together at a second temperature lower than a first temperature at which the precured patch was precured.
KELLER et al. disclose that the repair patch is consolidated at a temperature of 250 degrees F (partially precured) and then the consolidated patch is removed from the consolidation area and transferred to the prepared repair area on the structure and heated  (vacuum bagged) to 350 degrees F and cooled to partially cure the patch material and then the repair patch is removed from the repair area and placed in an oven for final curing at 440 degrees F and fully cure the repair material (fully precured patch).  Then the fully cured repair patch material is the bonded to the structure’s repair area using a film adhesive selected for the service environment of the structure (p.7, paragraphs 0156-0159), 
BLANCHARD et al. disclose a fast line maintenance repair process for damaged composite structures includes the application of a precured patch that uses a quick curing paste adhesive to bond the patch to the structure (abstract); wherein an exothermic chemical heat pack is used to provide heat for curing of the adhesive; wherein the temperature generated by the chemical heat packs is preferably less than 200 degrees F so that the damaged structure does not have to be dried out to remove any moisture present.  The temperature generated by the chemical heat packs is low enough such that the repair can be performed in a hazardous environment. (column 2, paragraph 0006).
The examiner notes here that when one wants to use the fully cured patch as the precured patch being bonded to the structure’s repair area, it is known to use the fully cured patch with adhesive film as evidence by KELLER et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the precured patch being partially cured (consolidated at 250 degrees F) of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. with the precured patch being fully cured (final curing at 440 degrees F) as taught by KELLER et al. as an alternative stage of precured patch used in repair art.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the precuring of the patch (fully cured) of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. with the precuring being performed at the temperature of 440 degrees F (above 350 degrees F as claimed) (when one wants to use the fully cured patch as precured patch which is bonded to the structure with adhesive film) as taught by KELLER et al. as a well-known fully curing temperature of precuring the patch.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the fully cured precured patch of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. to be used with the adhesive material to bond the fully cured precured patch to the repair area as a well-known method of bonding the fully cured precured patch to the repair area.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the curing temperature of the adhesive used to bond the fully cured precured patch to the repair area of TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al. with the curing temperature of less than 200 degrees F via using chemical heat pack (the second temperature of an adhesive at below about 250 degree F as claimed) as taught by BLANCHARD et al. to prevent the damaged structure being dried out to remove any moisture present and to ensure that the repair can be performed in a hazardous environment as taught by BLANCHARD et al.
Thus, TOMBLIN et al. as modified by KELLER et al., WATSON et al., and SAFAI et al., and BLANCHARD et al. satisfies the claim limitation of curing the precured patch and the adhesive together at a second temperature (less than 200 degrees F as modified by BLANCHARD et al.) lower than a first temperature (440 degrees F as modified by KELLER et al.) at which the precured patch was precured.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the argument on p. 6 of the remark that combination of TOMBLIN and KELLER does not disclose “precuring the patch, wherein precuring the patch comprises fully curing the patch prior to installing the patch on the scarf” as amended in claim 1, the examiner asserts here that it is known in WATSON et al. that a patch comprising mounting the patch on an upper surface of a caul plate having a plurality of suction holes and consolidating the patch using a vacuum debulking assembly applied to the caul plate.  The method may further comprise drawing a vacuum through the suction holes to maintain the patch in contact with the caul plate and transferring the patch to the rework area using the caul plate.  The patch may be thermally and heat may be applied to the patch.  Heat may be applied to the patch at least partially cure the patch.  The method may include removing the patch from the rework area, heating the patch under pressure to fully cure the patch and reinstalling the patch in the rework area with the tool applied over the patch (p.2, paragraph 0018).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidating the patch of TOMBLIN et al. via heating the patch at a desired temperature as taught by KELLER et al. as a well-known method of consolidating patch in repair art.  Thus, such consolidating the patch of TOMBLIN et al. via heat at a desired temperature as modified by KELLER et al. satisfies the limitation of precuring the patch as claimed.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the consolidation of the patch to provide the precuring of the patch TOMBLIN et al. as modified by KELLER et al. via heating the patch under pressure to fully cure the patch prior to installing the patch in the rework area (as claimed) as taught by WATSON et al. as a well-known method of precuring a patch in repair art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
10/25/2022